                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   John R. Whitefleet, SBN 213301
                                                   3   Daniel J. Bardzell, SBN 313993
                                                       350 University Ave., Suite 200
                                                   4   Sacramento, California 95825
                                                       TEL: 916.929.1481
                                                   5   FAX: 916.927.3706

                                                   6   Attorneys for Defendants
                                                       MANJEET KAUR, R.N. and JOYCE AMAJOR, R.N., employees of County of Sacramento
                                                   7
                                                   8                                    UNITED STATES DISTRICT COURT
                                                   9
                                                                                        EASTERN DISTRICT OF CALIFORNIA
                                                  10
                                                  11   RAMIN A. SHEKARLAB,                                CASE NO. 2:18-CV-00047 JAM EFB
                                                  12
                                                                         Plaintiff,                       STIPULATION    TO    EXCUSE
                 350 University Ave., Suite 200




                                                  13                                                      DEFENDANTS MANJEET KAUR, R.N.
                    Sacramento, CA 95825
PORTER | SCOTT




                                                       v.                                                 AND JOYCE AMAJOR, R.N. FROM
                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14                                                      ATTENDING        SETTLEMENT
                                                  15   COUNTY OF SACRAMENTO; ROBERT                       CONFERENCE; ORDER
                                                       PADILLA, M.D.; CHARLES KIM, M.D.;
                                                  16   MANJEET KAUR, R.N.; JOYCE AMAJOR,                  Date: April 3, 2019
                                                       R.N.; KATHRYN GONZALES, and DOES                   Time: 9:00 a.m.
                                                  17   1-10,
                                                  18
                                                                   Defendants.
                                                  19   ___________________________________/
                                                  20           The parties hereby submit the following Stipulation excusing individual Defendants Manjeet

                                                  21   Kaur and Joyce Amajor (“Defendants”) from attending the Settlement Conference scheduled for

                                                  22   April 3, 2019 before Magistrate Judge Newman.

                                                  23           Defendants submit good cause exists to excuse their attendance. First, no aspect of settlement

                                                  24   hinges upon their attendance. Employees and former employees of a public entity are entitled to be

                                                  25   defended and indemnified by the public entity upon request in a civil action against the employee for

                                                  26   an act or omission in the scope of employment. See Cal. Gov. Code sec. 995. Further, the public

                                                  27   entity shall pay any compromise or settlement. See Cal. Gov. Code sec. 825(a). Here, Defendants

                                                  28   have requested the County to provide, and the County is so providing, defense of the current civil

                                                       {01989007.DOCX}                        1
                                                        STIPULATION TO EXCUSE DEFENDANTS MANJEET KAUR, R.N. and JOYCE AMAJOR, R.N. FROM
                                                                     ATTENDING SETTLEMENT CONFERENCE; [PROPOSED] ORDER
                                                   1   action being brought against them. Thus, any payment of any potential settlement will not come from
                                                   2   these individual defendants. Counsel for Defendants will obtain the necessary authority from them.
                                                   3           Second, Defendants submit that in addition to counsel for Defendants the undersigned, an
                                                   4   appropriate authorized County representative will be present at the Settlement conference. Please
                                                   5   note that final authority to settle is vested in the County of Sacramento Board of Supervisors, as are
                                                   6   all settlements. Thus, the attendance of an authorized County representative obviates the need for
                                                   7   these individual defendants to personally attend.
                                                   8           In light of the representation that an authorized County representative will be present, counsel
                                                   9   for Plaintiff agrees to the excuse of these individual defendants’ attendance at the Settlement
                                                  10   Conference.
                                                  11
                                                       Dated: March 28, 2019                         LAW OFFICES OF STEWART KATZ
                                                  12
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT




                                                                                                     By /s/ Stewart Katz (authorized on 3/27/19)
                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14                                                       Stewart Katz
                                                                                                           Attorney for Plaintiff
                                                  15
                                                       Dated: March 28, 2019                         PORTER SCOTT
                                                  16
                                                                                                     A PROFESSIONAL CORPORATION
                                                  17
                                                                                                     By /s/ John R Whitefleet
                                                  18                                                         John R. Whitefleet
                                                                                                             Daniel J Bardzell
                                                  19
                                                                                                             Attorneys for Defendants MANJEET KAUR,
                                                  20                                                         R.N. and JOYCE AMAJOR, R.N.

                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28

                                                       {01989007.DOCX}                        2
                                                        STIPULATION TO EXCUSE DEFENDANTS MANJEET KAUR, R.N. and JOYCE AMAJOR, R.N. FROM
                                                                     ATTENDING SETTLEMENT CONFERENCE; [PROPOSED] ORDER
                                                                                                   ORDER
                                                   1
                                                   2           Good cause appearing, Defendants MANJEET KAUR, R.N. and JOYCE AMAJOR, R.N.
                                                   3   are hereby excused from personal attendance at the Settlement Conference, currently scheduled for
                                                   4   April 3, 2019, before the undersigned.
                                                   5
                                                       Dated: March 28, 2019
                                                   6
                                                   7
                                                   8
                                                   9
                                                  10
                                                  11
                                                  12
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15
                                                  16
                                                  17
                                                  18
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28

                                                       {01989007.DOCX}                        3
                                                        STIPULATION TO EXCUSE DEFENDANTS MANJEET KAUR, R.N. and JOYCE AMAJOR, R.N. FROM
                                                                     ATTENDING SETTLEMENT CONFERENCE; [PROPOSED] ORDER
